Order filed September 12, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-19-00051-CV
                                     __________

  JACK LEE BISHOP, INDIVIDUALLY AND AS TRUSTEE OF
        THE JACK LEE BISHOP TRUST, Appellant
                                        V.
  JOEL BISHOP, INDIVIDUALLY AND AS TRUSTEE OF THE
 JAY D. BISHOP TRUST AND AS INDEPENDENT EXECUTOR
   OF THE ESTATE OF JAY D. BISHOP, DECEASED, ET AL.,
                       Appellees


                    On Appeal from the 266th District Court
                             Erath County, Texas
                       Trial Court Cause No. CV32823


                                     ORDER
      Appellant has filed in this court a motion to stay. Appellant indicates that a
second mediation session would be beneficial and that Appellees are not opposed to
the stay. The Honorable Judge Jerry Ray has agreed to mediate this case sometime
during October 2019. We grant the motion to stay and abate the appeal so that the
parties may continue their efforts to settle the controversy.
        This appeal is now abated pending mediation, which is to be conducted on or
before October 31, 2019, with Judge Jerry Ray. The parties are instructed to notify
this court of the mediation results within ten days of the completion of mediation. If
mediation fully resolves the issues in this appeal, the parties shall file a joint motion
in accordance with TEX. R. APP. P. 42.1(a)(2).


                                                                   PER CURIAM


September 12, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2